Citation Nr: 0918233	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, which, in part, 
denied service connection for hypertension.  
 
This matter was remanded by the Board in May 2008 for further 
evidentiary development.  Such development has been done and 
the issue now returns for appellate review.  


FINDING OF FACT

The Veteran's hypertension was not manifest during service or 
within one year of discharge; it is not related to any event 
or injury in service; and the preponderance of the evidence 
is against a causal or aggravation relationship to his 
service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred, and it is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for hypertension, 
to include as secondary to his service-connected diabetes 
mellitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2004 failed to satisfy the duty to 
notify provisions as it did not address the Veteran's claim 
of service connection for hypertension, to include as 
secondary to his diabetes mellitus.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Failure to 
provide pre-adjudicative notice may create prejudicial error.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  However, in a May 2008 letter, 
the Veteran was provided adequate notice.  Additionally, 
prior to this letter, the Veteran submitted evidence and 
statements indicating that his hypertension was caused by his 
diabetes mellitus.  This shows that the Veteran knew what was 
necessary to substantiate his claim.  Furthermore, subsequent 
to the May 2008 letter, he was provided ten months to respond 
with additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in May 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claim on the merits.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible. The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations in January 2005 
and December 2008 to obtain opinions as to whether his 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.  Further examination or opinion 
is not needed on the claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service or 
diabetes mellitus.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran claims his hypertension results from his service-
connected diabetes mellitus, type II.  To afford the Veteran 
every possible consideration, the Board will also consider 
direct service connection.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a)(2008).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id. 

Post-service medical records establish that the Veteran was 
diagnosed with hypertension.  He has a current disability and 
the first element is satisfied.  See Allen, supra.  As such, 
the Board turns to the issue of whether this disability was 
caused or aggravated by a service-connected disability.  
 
The Veteran contends that his hypertension was caused or 
aggravated by his diabetes mellitus, type II as his diabetes 
mellitus stared to progress prior to being diagnosed with 
hypertension.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms currently and that he was injured during 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence that the Veteran is medically trained and, thus, he 
is not competent to render an opinion as to the cause of his 
hypertension.  As such, the Board turns to the pertinent 
medical evidence of record.

On July 8, 2004, the Veteran presented to the emergency room 
with chest tightness and discomfort.  Upon examination, the 
physician indicated that the Veteran had an intense episode 
of chest pain and noted staggering symptoms over the past 
four months.  The Veteran was diagnosed with severe 
hypertension and hyperglycemia with associated obesity.  The 
Veteran was not specifically diagnosed with diabetes 
mellitus, type II at that time.  Nevertheless, a July 23, 
2004, private medical report provides that the Veteran was 
"newly diagnosed with type 2 diabetes."  Further, an April 
2005 letter from the Dakota Clinic Diabetes Clinic provides 
that the Veteran was diagnosed with diabetes mellitus, type 
II in July 2004.  

In January 2005, the Veteran submitted to a VA examination 
wherein his diabetes mellitus, type II was assessed.  The 
examiner also considered the Veteran's hypertension to 
determine whether it was caused or aggravated by his diabetes 
mellitus, type II.  The examiner opined that the Veteran's 
hypertension predated the onset of diabetes by several years 
and provided that there was no nephropathy or peripheral 
neuropathy due to diabetes.  

In an August 2005 statement from K. Heitkamp, a nurse from 
the Dakota Clinic Diabetes Center, she indicated that insulin 
resistance syndrome or pre-diabetes develops over a period of 
10 to 12 years.  She stated that insulin resistance syndrome 
contributes to the development of hypertension.  The Veteran 
also submitted an August 2005 statement from W. Johnson, a 
physician from the Dakota Clinic Diabetes Center, who also 
provided that insulin resistance syndrome or pre-diabetes 
usually develop over a period of 10 to 12 years.  He 
indicated that during this time there is a process and 
progression of insulin resistance which leads to 
hypertension, elevated lipid panels and then high blood 
sugars.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a medical 
professional's statement.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  These medical professionals' statements do 
not support the Veteran's case as they merely provide 
information regarding the progression of insulin-resistant 
syndromes.  The statements do not provide a link between the 
Veteran's diabetes mellitus and hypertension.  Further, there 
is no indication that these medical professionals had any 
sort of knowledge of the Veteran's medical history as they 
refer merely to the general progression of insulin resistant 
syndromes and do no specifically address the Veteran's 
symptoms.  These statements are not based upon sufficient 
facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that whether a medical opinion is based on 
sufficient facts and data is an important indicator of the 
probity of that opinion).  As such, they are given little 
probative weight.  

Thereafter, the same VA examiner provided an October 2005 
addendum to his January 2005 VA examination report.  He 
indicated that, despite a review of the updated medical 
evidence, his January 2005 opinion remained unchanged and he 
continued to opine that the Veteran's hypertension predated 
his diabetes.  He quoted the guidelines found under M21-6, 
Chapter 10, which provide that "[i]f the medical evidence 
shows that hypertension was diagnosed before diabetic 
nephropathy was diagnosed, and there was no change in the 
treatment of hypertension or increase in blood pressure 
readings since diabetic nephropathy was diagnosed, deny 
[service connection] for hypertension as not secondary to 
diabetes."  With these guidelines as a basis, the examiner 
found that the Veteran did not have diabetic nephropathy and 
therefore his hypertension could not be caused by his 
diagnosed diabetes mellitus, type II.  

The Board thereafter remanded this case for another VA 
opinion to clarify the relationship, if any, of the Veteran's 
hypertension.  The claims file was sent to the same examiner 
who performed the January 2005 VA examination.  The examiner 
reviewed the entire claims file and noted that while the 
Veteran now denies being treated for high blood pressure 
prior to July 2004, a January 1991 VA examination report for 
a knee problem indicates that the Veteran's blood pressure, 
according to the Joint National Committee on Prevention, 
Detection, Evaluation, and Treatment of High Blood Pressure's 
(JNC VII) definitions, would be considered pre-hypertension.  
The examiner then looked to the August 2005 letters from the 
medical professionals at the Dakota Clinic, which included 
statements that "pre-diabetes" starts 10 to 12 years prior 
to the time of actual diagnosis of diabetes mellitus.  The 
examiner agreed with these statements and noted that the 
Veteran would have started experiencing pre-diabetes symptoms 
around 1992, at the earliest.  He concluded that the 
Veteran's pre-hypertension in 1991 still predated his pre-
diabetes by at least one year as the earliest possible onset 
for pre-diabetes would have been in 1992.  The examiner then 
looked to other possible factors for his hypertension and 
noted that the Veteran's daily consumption of alcohol, 
another known risk factor for hypertension.  Based upon these 
findings, the examiner opined that the Veteran's diabetes 
mellitus, type II, did not cause or aggravate his 
hypertension. 
 
The examiner then provided, and the Veteran's representative 
now asserts, that the January 1991 VA examination form, 
wherein he was being seen for a knee problem, indicates that 
the Veteran was receiving medical care from the West Fargo 
Medical Center.  The examiner noted that he could not find 
the clinic in the phone book but indicated that there were 
two clinics in West Fargo and provided that an effort should 
be made to obtain these records as they may be relevant to 
this claim.  

It should be noted that in December 2004, the RO requested 
that the Veteran submit relevant medical evidence or return 
forms authorizing VA to obtain any relevant medical 
information.  As discussed above, this notice was deficient; 
however, the Veteran submitted certain medical evidence from 
the Dakota Clinic and Innovis Health to support his claim.  
He did not submit a signed authorization allowing VA to 
obtain further medical information from these institutions.  
Further, in May 2008, the RO again requested that the Veteran 
submit medical evidence or to return a signed authorization 
allowing VA to obtain the relevant medical evidence.  To 
date, the Veteran has not submitted any signed authorization 
forms.  

As the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Despite the RO being made aware that he submitted to 
treatment at the Dakota Clinic and Innovis Health, the RO 
cannot force the Veteran to submit private medical evidence 
or signed authorization forms.  The RO has made reasonable 
efforts to date to obtain relevant medical evidence and it 
would be unreasonable to require VA to attempt to secure 
further responses from the Veteran.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  

The Board finds that the December 2008 opinion is adequate as 
the VA examiner provided sufficient reasons and bases for his 
opinion that the Veteran's hypertension pre-dated his 
diabetes mellitus and thus was not aggravated by his service-
connected disability.  This opinion is the only one 
specifically addressing his service connection claim.  As 
such, the Board gives it much probative weight and finds that 
secondary service connection is not warranted. See Allen, 
supra.  

Again, to afford the Veteran every possible consideration, 
the Board will also consider direct service connection.  In 
order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the Veteran's claims file to determine 
if there is any indication of hypertension in service.  The 
Veteran's service treatment records do not provide any 
complaints, treatment for, or diagnosis of hypertension or 
any sort of high blood pressure problems.  There are no 
further post-service medical records indicating that the 
Veteran had high blood pressure or hypertension until it was 
noted during the January 1991 VA examination for a knee 
problem.  It was from this 1991 VA examination report that 
the December 2008 VA examiner found that the Veteran's high 
blood pressure indicated pre-hypertension, nearly twenty 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
outweighs the Veteran's statements offered many years after 
service.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As discussed, 
the Veteran's records from the first years post service are 
not of record.  There is no showing of a diagnosis of 
hypertension within one year of separation from service. The 
Veteran cannot benefit from the presumption.

The Board finds that there is no continuity of symptoms 
between his current disability and any injury he experienced 
in service.  Therefore, service connection must fail on a 
direct basis.  See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


